DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 12-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US Patent Application Publication 2008/0124842).
Regarding claim 1, Wang et al disclose an apparatus for manufacturing a light-emitting diode module comprising multiple light-emitting diodes 372b each having one side surface from which an electrode surface is exposed, and the other side surface opposite to one side surface, the apparatus comprising:
a sheet placement unit 402 configured to dispose a sheet 168 having a lower portion to which the other side surface of each of the multiple light-emitting diodes is attached [see Fig. 4; see also paragraph 0027];
a substrate placement unit 402 configured to dispose, at a position below the sheet and corresponding to the sheet, a substrate 320 having a conductive pattern 354b which one side surface 
a multi-transfer unit 104 having multiple ejection pins 102 configured to transfer, to the substrate, the multiple light-emitting diodes attached to the lower portion of the sheet from above the sheet [see Fig. 4],
wherein the multiple ejection pins of the multi-transfer unit transfer the multiple light-emitting diodes to the substrate [see paragraph 0030].
Regarding claim 4, Wang et al disclose the apparatus of claim 1, furthermore wherein the multi-transfer unit simultaneously transfers the multiple light-emitting diodes to the substrate by operating the multiple ejection pins downward from above the sheet and pushing the multiple light-emitting diodes.
Regarding claim 5, Wang et al disclose the apparatus of claim 1, furthermore wherein the multi-transfer unit transfers the multiple light-emitting diodes to the substrate so that an interval between the multiple light-emitting diodes is equal to or a multiple of a pitch between the multiple light-emitting diodes attached to the sheet [see Fig. 4].
Regarding claim 6, Wang et al disclose the apparatus of claim 1, furthermore wherein the other side surface of the light-emitting diode is attached to the sheet, one or more electrodes are positioned on the electrode surface of one side surface opposite to the other side surface, and the ejection pin pushes the other side surface and transfers the light-emitting diode so that the one or more electrodes electrically come into contact with the conductive pattern of the substrate [see Fig. 4].
Regarding claim 7, Wang et al disclose the apparatus of claim 1, furthermore wherein each of the multiple light-emitting diodes is a light-emitting diode having at least one ejection point 
Regarding claim 12, Wang et al disclose a method of manufacturing a light-emitting diode module comprising multiple light-emitting diodes each having one side surface from which an electrode surface is exposed, and the other side surface opposite to one side surface, the method comprising:
a sheet placement step of disposing a sheet 168 having a lower portion to which the other side surface of each of the multiple light-emitting diodes is attached; 
a substrate placement step of disposing, at a position below the sheet and corresponding to the sheet, a substrate 320 having a conductive pattern 354b with which one side surface of each of the multiple light-emitting diodes electrically comes into contact; and 
a light-emitting diode transfer step of transferring, to the substrate, the multiple light-emitting diodes attached to the lower portion of the sheet by using a multi-transfer unit 104 positioned above the sheet,
wherein in the light-emitting diode transfer step, the multi-transfer unit has multiple ejection pins 102, and the multiple ejection pins transfer, to the substrate, the multiple light-emitting diodes on the sheet.
Regarding claim 13, Wang et al disclose the method of claim 12, furthermore wherein the other side surface of each of the multiple light-emitting diodes is attached to the sheet, one or more electrodes are positioned on the electrode surface of one side surface opposite to the other side surface, and in the light-emitting diode transfer step, the ejection pin pushes the other side surface and transfers the light-emitting diode so that the one or more electrodes electrically come into contact with the conductive pattern of the substrate [see Fig. 4].
Wang et al disclose the method of claim 12, furthermore wherein each of the multiple light-emitting diodes is a light-emitting diode having at least one ejection point formed on the other side surface thereof [see paragraph 0036, wherein it is disclosed that the dies are punched].
Regarding claim 15, Wang et al disclose the method of claim 12, furthermore wherein in the light-emitting diode transfer step, the multi-transfer unit simultaneously transfers the multiple light-emitting diodes to the substrate by operating the multiple ejection pins downward from above the sheet and pushing the multiple light-emitting diodes.
Regarding claim 17, Wang et al disclose the method of claim 12, furthermore wherein in the light-emitting diode transfer step, the multi-transfer unit transfers the multiple light-emitting diodes to the substrate so that an interval between the multiple light-emitting diodes is equal to or a multiple of a pitch between the multiple light-emitting diodes attached to the sheet [see Fig. 4].
Regarding claim 18, Wang et al disclose the method of claim 12, furthermore wherein the sheet placement step aligns the sheet so that the light-emitting diodes selected among the multiple light-emitting diodes are moved to positions corresponding to the multiple ejection pins [see Fig. 4].

Claims 1-7, 11-18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al (US Patent Application Publication 2019/0378748).
Regarding claim 1, Peterson et al disclose an apparatus for manufacturing a light-emitting diode module comprising multiple light-emitting diodes 220 each having one side surface from which an electrode surface is exposed, and the other side surface opposite to one side surface, the apparatus comprising:
222 configured to dispose a sheet 218 having a lower portion to which the other side surface of each of the multiple light-emitting diodes is attached [see Fig. 14; see also paragraph 0046];
a substrate placement unit 214 configured to dispose, at a position below the sheet and corresponding to the sheet, a substrate 210 having a conductive pattern 212 which one side surface of each of the multiple light-emitting diodes electrically comes into contact [see Fig. 14; see also paragraph 0038]; and
a multi-transfer unit 206 having multiple ejection pins 226 configured to transfer, to the substrate, the multiple light-emitting diodes attached to the lower portion of the sheet from above the sheet [see Fig. 14; see also paragraph 0131],
wherein the multiple ejection pins of the multi-transfer unit transfer the multiple light-emitting diodes to the substrate.
Regarding claim 2, Peterson et al disclose the apparatus of claim 1, furthermore wherein the multiple ejection pins of the multi-transfer unit are individually operated [see paragraph 0132].
 Regarding claim 3, Peterson et al disclose the apparatus of claim 2, furthermore wherein the multi-transfer unit transfers some of the light-emitting diodes to the substrate by operating only some of the multiple ejection pins [see paragraph 0132].
Regarding claim 4, Peterson et al disclose the apparatus of claim 1, furthermore wherein the multi-transfer unit simultaneously transfers the multiple light-emitting diodes to the substrate by operating the multiple ejection pins downward from above the sheet and pushing the multiple light-emitting diodes [see paragraph 0132, wherein “multiple needles 226 may actuate synchronously or sequentially”].
Regarding claim 5, Peterson et al disclose the apparatus of claim 1, furthermore wherein the multi-transfer unit transfers the multiple light-emitting diodes to the substrate so that an interval 
Regarding claim 6, Peterson et al disclose the apparatus of claim 1, furthermore wherein the other side surface of the light-emitting diode is attached to the sheet, one or more electrodes are positioned on the electrode surface of one side surface opposite to the other side surface, and the ejection pin pushes the other side surface and transfers the light-emitting diode so that the one or more electrodes electrically come into contact with the conductive pattern of the substrate [see Fig. 14].
Regarding claim 7, Peterson et al disclose the apparatus of claim 1, furthermore wherein each of the multiple light-emitting diodes is a light-emitting diode having at least one ejection point formed on the other side surface thereof [see paragraph 0075, wherein it is disclosed that the needle tips press in an area].
Regarding claim 11, Peterson et al disclose the apparatus of claim 1, furthermore wherein the multi-transfer unit has a pressure adjustment unit configured to adjust a pressure to be applied to the light-emitting diode from the ejection pin, and the pressure adjustment unit adjusts the pressure to be applied to the light-emitting diode from the ejection pin when the ejection pin transfers the light-emitting diode to the substrate by pushing the light-emitting diode [see paragraph 0065].
Regarding claim 12, Peterson et al disclose a method of manufacturing a light-emitting diode module comprising multiple light-emitting diodes each having one side surface from which an electrode surface is exposed, and the other side surface opposite to one side surface, the method comprising:
a sheet placement step of disposing a sheet 218 having a lower portion to which the other side surface of each of the multiple light-emitting diodes is attached; 
210 having a conductive pattern 212 with which one side surface of each of the multiple light-emitting diodes electrically comes into contact; and 
a light-emitting diode transfer step of transferring, to the substrate, the multiple light-emitting diodes attached to the lower portion of the sheet by using a multi-transfer unit 206 positioned above the sheet,
wherein in the light-emitting diode transfer step, the multi-transfer unit has multiple ejection pins 226, and the multiple ejection pins transfer, to the substrate, the multiple light-emitting diodes on the sheet [see Fig. 14].
Regarding claim 13, Peterson et al disclose the method of claim 12, furthermore wherein the other side surface of each of the multiple light-emitting diodes is attached to the sheet, one or more electrodes are positioned on the electrode surface of one side surface opposite to the other side surface, and in the light-emitting diode transfer step, the ejection pin pushes the other side surface and transfers the light-emitting diode so that the one or more electrodes electrically come into contact with the conductive pattern of the substrate [see Fig. 14].
Regarding claim 14, Peterson et al disclose the method of claim 12, furthermore wherein each of the multiple light-emitting diodes is a light-emitting diode having at least one ejection point formed on the other side surface thereof [see paragraph 0075, wherein it is disclosed that the needle tips press in an area].
Regarding claim 15, Peterson et al disclose the method of claim 12, furthermore wherein in the light-emitting diode transfer step, the multi-transfer unit simultaneously transfers the multiple light-emitting diodes to the substrate by operating the multiple ejection pins downward from above the sheet and pushing the multiple light-emitting diodes [see paragraph 0132, wherein “multiple needles 226 may actuate synchronously or sequentially”].
Peterson et al disclose the method of claim 12, furthermore wherein in the light-emitting diode transfer step, the multi-transfer unit transfers some of the light-emitting diodes to the substrate by operating only some of the multiple ejection pins [see paragraph 0132, wherein “multiple needles 226 may actuate synchronously or sequentially”].
Regarding claim 17, Peterson et al disclose the method of claim 12, furthermore wherein in the light-emitting diode transfer step, the multi-transfer unit transfers the multiple light-emitting diodes to the substrate so that an interval between the multiple light-emitting diodes is equal to or a multiple of a pitch between the multiple light-emitting diodes attached to the sheet [see Fig. 14].
Regarding claim 18, Peterson et al disclose the method of claim 12, furthermore wherein the sheet placement step aligns the sheet so that the light-emitting diodes selected among the multiple light-emitting diodes are moved to positions corresponding to the multiple ejection pins [see Fig. 14].
Regarding claim 22, Peterson et al disclose the method of claim 12, furthermore wherein the multi-transfer unit has a pressure adjustment unit configured to adjust a pressure to be applied to the light-emitting diode from the ejection pin, and the pressure adjustment unit adjusts the pressure to be applied to the light-emitting diode from the ejection pin when the ejection pin transfers the light-emitting diode to the substrate by pushing the light-emitting diode [see paragraph 0065].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al (US Patent Application Publication 2019/0378748) in view of Wang et al (US Patent Application Publication 2019/0371229), henceforth Wang ‘229.
Regarding claims 8 and 19, Peterson et al disclose the apparatus of claim 1 and the method of claim 12. Peterson et al do not disclose wherein the light-emitting diode module is a display module on which cells comprising red, green, and blue micro light-emitting diodes are arranged at a predetermined interval, and the multi-transfer unit has a structure in which the multiple ejection pins are arranged at the predetermined level or arranged at an interval which is a multiple of the predetermined interval. One such as Wang ‘229 disclose a substantially similar apparatus and method comprising transferring micro light-emitting diodes 111R, 111G, 111B from a sheet to a substrate [see Figs. 8-1 and 8-2], furthermore wherein the light-emitting diode module is a display module on which cells comprising red, green, and blue micro light-emitting diodes are arranged at a predetermined interval. Combined with the teachings of Peterson et al, the multi-transfer unit has a structure in which the multiple ejection pins are arranged at the predetermined level or arranged at an interval which is a multiple of the predetermined interval. One of ordinary skill in the art at the time of invention would recognize that the apparatus and method of Peterson et al would have particular utility in transferring red, green and blue LEDs because the ability of the transfer apparatus of Peterson et al to transfer multiple LEDs simultaneously by operating the ejection pins either together or independently would result in an efficient transfer process.

Allowable Subject Matter
Claims 9, 10, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claims 9 and 20, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the sheet placement unit comprises a first alignment unit configured to align a first sheet having multiple first light-emitting diodes and a second alignment unit configured to align a second sheet having multiple second light-emitting diodes each having a wavelength different from the wavelength of the first light-emitting diode. Neither Wang et al nor Peterson et al disclose a second sheet having second light-emitting diodes.
Regarding dependent claims 10 and 21, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the multi-transfer unit has a sheet attraction unit configured to attract the sheet to separate the sheet and the light-emitting diode after the ejection pin transfers the light-emitting diode to the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603.  The examiner can normally be reached on M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899